                                          Case 4:20-cv-05596-HSG Document 6 Filed 10/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KENDELL EATMON,                                   Case No. 20-cv-05596-HSG
                                   8                   Petitioner,                         ORDER GRANTING EXTENSION OF
                                                                                           TIME TO FILE TRAVERSE
                                   9             v.
                                                                                           Re: Dkt. No. 5
                                  10     WARDEN LANDON BIRD,
                                  11                   Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, Petitioner’s request for an extension of time to file his traverse is

                                  14   GRANTED. Dkt. No. 5. Petitioner shall file his traverse by December 7, 2020.

                                  15          This order terminates Dkt. No. 5.

                                  16          IT IS SO ORDERED.

                                  17   Dated: 10/29/2020

                                  18                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
